Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/03/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that ring 132 is the only part with contact with the outside of the tube 82, the examiner points out that this element is identified as part of the adaptor in the action. To clarify further, the adaptor comprises at least elements 130 and 132 as identified. The applicant appears to be asserting that the adaptor must be an integral or continuous body, however that is not a feature of the claims.
Regarding the applicant’s argument that the examiner has not identified an adaptor in Neuville, the examiner disagrees. The examiner has explained the position of the adaptor as well as annotating a figure to identify the adaptor wall. The applicant additionally argues that a flange identified by the examiner is not disclosed as coupled to anything. The examiner points out that the figure shows the burner assembly flange coupled to the proximal coupling surface/flange. The applicant further argues that parts 23, 24 could not be mounted after the adaptor. The examiner disagrees and firstly points out that this feature is not claimed. Secondly, the examiner points out that there is nothing preventing elements 23, 24 along with the burner assembly flange from being mounted after the adaptor.
Regarding the applicant’s argument that Zheng is not compatible with Neuville, the examiner disagrees. Specifically, the applicant argues that Zheng is not steady-state while Neuville would be. The examiner points out that Zheng is relied upon for the features regarding plasma application and that both steady-state and non-steady-state combustion devices can experience the same benefits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 6, 9, 10, 12, 17, 25, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (US 2796118 A), hereinafter Parker.

Regarding claim 1, Parker discloses a method, comprising: 
providing a combustion chamber wall defining a combustion chamber (82), the combustion chamber wall including an opening therethrough (The rear opening defined by the wall 82); 
providing a burner assembly configured to operatively couple to an exterior of the combustion chamber wall at the opening and configured to support a combustion reaction inside the combustion chamber (“The burner may be described with reference first to Fig. 1 of the drawing. It comprises an oil tube 72… A primary air tube 76… There is also a connection or cast body generally designated 80 for a supply of secondary air…” column 3, line 14); 
configuring an adaptor to couple between the burner assembly and the opening of the combustion chamber wall (“a mounting bracket 130, which in turn carries an adapter ring 132” column 5, line 9), wherein the adaptor further comprises an adaptor body defining an aperture configured to pass an electrical conductor therethrough (“The burner may be ignited in conventional fashion by means of a pair of electrodes to which high tension electric current is supplied. Specifically there are terminals 42 (Fig. 4) having insulation bodies 140 (Fig. 1) somewhat resembling a spark plug and similarly screwed through threaded openings in the mounting bracket 130” Column 5, line 19); and 
coupling the burner assembly to the combustion chamber wall via the adaptor (“132 having a pluralilty, in this case three ears 134, each having a screw 136. As will be clear from inspection of Figs. 1 and 4, the screws 136 serve to secure the burner to the entrant end of the heater tube 82” Column 5, line 10).

    PNG
    media_image1.png
    304
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    231
    868
    media_image2.png
    Greyscale

Regarding claim 2, Parker discloses the method of claim 1, further comprising: 
passing the electrical conductor through the aperture (Figure 1).

Regarding claim 3, Parker discloses the method of claim 2, further comprising: 
providing an electrical bushing, between the adaptor and the electrical conductor, in the aperture (“insulation bodies 140” column 5, line 22).

Regarding claim 5, Parker discloses the method of claim 1, further comprising: 
providing a power supply disposed outside the combustion chamber and operatively coupled to the electrical conductor (“High voltage electricity for ignition purposes may be supplied at a pair of insulated terminals 42” column 2, line 46); and 
providing at least one electrode disposed inside the combustion chamber and operatively coupled to the power supply via the electrical conductor (“electrodes 150” column 5, line 30).

Regarding claim 6, Parker discloses the method of claim 5, further comprising: 
configuring the power supply and the at least one electrode to cooperate to apply electrical energy in proximity to the combustion reaction (“The burner may be ignited in conventional fashion by means of a pair of electrodes to which high tension electric current is supplied. Specifically there are terminals 42 (Fig. 4) having insulation bodies 140 (Fig. 1) somewhat resembling a spark plug and similarly screwed through threaded openings in the mounting bracket 130” Column 5, line 19).

Regarding claim 9, Parker discloses the method of claim 5, further comprising: 
configuring the at least one electrode to apply an electrical field near the combustion reaction (The high voltage will create an electrical field).

Regarding claim 10, Parker discloses the method of claim 5, further comprising: 
configuring the at least one electrode to output charged particles to the combustion reaction (“An electric spark is an abrupt electrical discharge that occurs when a sufficiently high electric field creates an ionized, electrically conductive channel through a normally-insulating medium, often air or other gases or gas mixtures” from https://en.wikipedia.org/wiki/Electric_spark, emphasis added. A copy is provided as evidence of inherency).

Regarding claim 12, Parker discloses the method of claim 5, further comprising: 
configuring the power supply and the at least one electrode to generate a plasma within the combustion chamber (“sparks with very low energy still produce a "plasma tunnel" through the air, through which electricity can pass” https://en.wikipedia.org/wiki/Electric_spark. A copy is provided as evidence of inherency).

Regarding claim 17, Parker discloses the method of claim 12, wherein the plasma is a high temperature plasma that has a temperature sufficient to ignite a fuel and oxidant mixture (The purpose is to ignite the fuel air mixture).

Regarding claim 25, Parker discloses the method of claim 12, wherein the at least one electrode is a dielectric barrier discharge electrode (“An electric spark is an abrupt electrical discharge that occurs when a sufficiently high electric field creates an ionized, electrically conductive channel through a normally-insulating medium, often air or other gases or gas mixtures” from https://en.wikipedia.org/wiki/Electric_spark, emphasis added. A copy is provided as evidence of inherency).

Regarding claim 29, Parker discloses the method of claim 1, wherein the aperture defined by the adaptor body has a shape configured to receive an electrical bushing (“insulation bodies 140” column 5, line 22).

Regarding claim 30, Parker discloses the method of claim 29, wherein the aperture defined by the adaptor body is threaded (“screwed through threaded openings in the mounting bracket 130” Column 5, line 19).

Regarding claim 31, Parker discloses the method of claim 1, further comprising fastening, with fasteners, the adaptor to the burner assembly and to the combustion chamber wall (136).

Claims 1-3, 5, 6, 9-12, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuville (FR 2564334 A2, provided by the applicant on 10/25/2019), hereinafter Neuville.

Regarding claim 1, Neuville discloses a method, comprising: 
providing a combustion chamber wall defining a combustion chamber (20), the combustion chamber wall including an opening therethrough (The rear opening defined by the wall); 
providing a burner assembly configured to operatively couple to an exterior of the combustion chamber wall at the opening and configured to support a combustion reaction inside the combustion chamber (23, 24, 31); 

coupling the burner assembly to the combustion chamber wall via the adaptor (see figure).

    PNG
    media_image3.png
    705
    700
    media_image3.png
    Greyscale

Regarding claim 2, Neuville discloses the method of claim 1, further comprising: 
passing the electrical conductor through the aperture (“electrodes 25… mounted on electrode carriers 26” page 3 of provided translation).

Regarding claim 3, Parker discloses the method of claim 2, further comprising: 


Regarding claim 5, Neuville discloses the method of claim 1, further comprising: 
providing a power supply disposed outside the combustion chamber and operatively coupled to the electrical conductor (25 is an electrode and will require a supply); and 
providing at least one electrode disposed inside the combustion chamber and operatively coupled to the power supply via the electrical conductor (25).

Regarding claim 6, Neuville discloses the method of claim 5, further comprising: 
configuring the power supply and the at least one electrode to cooperate to apply electrical energy in proximity to the combustion reaction (“In the intermediate zone of plasmagenesis open three channels 120 formed in the wall of the furnace to accommodate electrode holders and bring the plasma gas” page 1 of the provided translation. 120 should perhaps be 27).

Regarding claim 9, Neuville discloses the method of claim 5, further comprising: 
configuring the at least one electrode to apply an electrical field near the combustion reaction (“In the intermediate zone of plasmagenesis open three channels 120 formed in the wall of the furnace to accommodate electrode holders and bring the plasma gas” page 1 of the provided translation. 120 should perhaps be 27).

Regarding claim 10, Neuville discloses the method of claim 5, further comprising: 
configuring the at least one electrode to output charged particles to the combustion reaction (“In the intermediate zone of plasmagenesis open three channels 120 formed in the wall of the furnace to accommodate electrode holders and bring the plasma gas” page 1 of the provided translation. 120 should perhaps be 27).

Regarding claim 11, Neuville discloses the method of claim 5, further comprising: 


Regarding claim 12, Neuville discloses the method of claim 5, further comprising: 
configuring the power supply and the at least one electrode to generate a plasma within the combustion chamber (“In the intermediate zone of plasmagenesis open three channels 120 formed in the wall of the furnace to accommodate electrode holders and bring the plasma gas” page 1 of the provided translation. 120 should perhaps be 27).

Regarding claim 26, Neuville discloses the method of claim 1, wherein the burner assembly includes a flange configured to couple to the combustion chamber wall (See annotated figure); and 
wherein the adaptor comprises: 
a proximal coupling surface configured to couple to the burner assembly flange (See annotated figure); 
an adaptor wall projecting away from the proximal coupling surface (See annotated figure); and 
a distal coupling surface coupled to a distal end of the adaptor wall and configured to couple to the combustion chamber wall (See annotated figure).

Regarding claim 27, Neuville discloses the method of claim 26, wherein the adaptor further comprises a proximal adaptor flange on which the proximal coupling surface is formed (See annotated figure); 
wherein the adaptor further comprises a distal adaptor flange on which the distal coupling surface is formed (See annotated figure); and 
wherein the adaptor wall extends from the proximal adaptor flange to the distal adaptor flange (See annotated figure).

Regarding claim 28, Neuville discloses the method of claim 26, wherein the aperture is formed in the adaptor wall (27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parker, in view of Jones (US 4177034 A), hereinafter Jones.

Regarding claim 4, Parker discloses the method of claim 3. 

Parker does not disclose wherein the electrical bushing further comprises ceramic.



    PNG
    media_image4.png
    502
    428
    media_image4.png
    Greyscale

Parker does not disclose ceramic. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Jones teaches a ceramic bushing. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the bushing of Parker from ceramic.

Claims 7, 8, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Parker, in view of Singleton (US 20140109886 A1), hereinafter Singleton.

Regarding claims 7, 8, and 18-20, Parker discloses the method of claim 5.

Parker does not explicitly disclose: 
configuring the power supply to output a high voltage electrical signal greater than about 20 kilovolts through the electrical conductor to the at least one electrode; 
wherein the power source comprises a pulsed power source;
wherein the pulsed power source is operable to output nanosecond electrical pulses having a duration of between 100 picoseconds and 300 nanoseconds; or
wherein the pulsed power source is operable to output at least 10 kilovolt nanosecond electrical pulses.

However, Singleton teaches:
configuring the power supply to output a high voltage electrical signal greater than about 20 kilovolts through the electrical conductor to the at least one electrode (“In some embodiments, the predetermined voltage may be 20 kV” paragraph [0045]); 
wherein the power source comprises a pulsed power source (“a nanosecond pulse generator and a nanosecond controlled ignition cable are provided to cooperate with traditional spark plugs to create fast rise, ultra-short, high energy pulses” paragraph [0018]);
wherein the pulsed power source is operable to output nanosecond electrical pulses having a duration of between 100 picoseconds and 300 nanoseconds (“In other embodiments, the rise time of the pulse is less than 100 nanoseconds” paragraph [0012]); and
wherein the pulsed power source is operable to output at least 10 kilovolt nanosecond electrical pulses (“In some embodiments, the predetermined voltage may be 20 kV” paragraph [0045]).

In view of Singleton’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 

wherein the power source comprises a pulsed power source;
wherein the pulsed power source is operable to output nanosecond electrical pulses having a duration of between 100 picoseconds and 300 nanoseconds; and
wherein the pulsed power source is operable to output at least 10 kilovolt nanosecond electrical pulses as is taught in Singleton, in the method disclosed by Parker.
One would have been motivated to include:
configuring the power supply to output a high voltage electrical signal greater than about 20 kilovolts through the electrical conductor to the at least one electrode; 
wherein the power source comprises a pulsed power source;
wherein the pulsed power source is operable to output nanosecond electrical pulses having a duration of between 100 picoseconds and 300 nanoseconds; and
wherein the pulsed power source is operable to output at least 10 kilovolt nanosecond electrical pulses because Singleton states “As disclosed herein, the transient plasma circuit or pulse generator enables an engine to ignite an air-fuel mixture more efficiently (e.g., burn fuel more completely). This is accomplished by minimizing or avoiding the transition from plasma to spark break down” (paragraph [0015]). Therefore, including the steps taught by Singleton will improve efficiency in Parker.

Regarding claim 21, Parker, as modified by Singleton, discloses the method of claim 20. 

Parker, as modified by Singleton, does not disclose wherein the pulsed power source is operable to output about 30 kilovolt nanosecond electrical pulses. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be .

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Neuville, in view of Zheng (US 20160013623 A1), hereinafter Zheng.

Regarding claim 14 and 24, Neuville, discloses the method of claim 12. 

Neuville does not disclose: 
wherein the plasma is a low temperature plasma that has a temperature too low to ignite a fuel and oxidant mixture; or
wherein the at least one electrode is a corona electrode.

However, Zheng teaches:
wherein the plasma is a low temperature plasma that has a temperature too low to ignite a fuel and oxidant mixture (“Due to the ability to continuously discharge plasma, the resonant ignition system can run with a pilot+main ignition scheme, i.e. a number of pilot corona discharges are generated with intensity insufficient to sustain a successful ignition process, prior to a main discharge that triggers the ignition” paragraph [0070]); and
wherein the at least one electrode is a corona electrode (“The present invention relates to systems and methods for generating and sustaining a corona electric discharge” paragraph [0001]).

In view of Zhang’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the plasma is a low temperature plasma that has a temperature too low to ignite a fuel and oxidant mixture; and
wherein the at least one electrode is a corona electrode as is taught in Zhang, in the method disclosed by Neuville.
One would have been motivated to include:
wherein the plasma is a low temperature plasma that has a temperature too low to ignite a fuel and oxidant mixture; and
wherein the at least one electrode is a corona electrode because Zhang states “The pilot+main ignition scheme is particularly beneficial to the ignition of a lean and/or diluted mixture. Since a lean and/or diluted mixture normally needs a more intense and longer duration discharge for a successful ignition. It gives more flexibility when determining pilot duration, voltage, and number. From the point of view of internal combustion engine control, the pilot+main ignition scheme also has advantages. For a lean mixture ignited by a single long corona discharge, the slow flame propagation at an early ignition stage causes the ignition timing control to be inaccurate. With the pilot+main ignition scheme, a faster flame kernel growth is produced by the main ignition as assisted by residual radicals. Thus, the ignition timing control accuracy is significantly improved” (paragraph [0073]). Therefore, including the teachings of Zhang will improve ignition timing control accuracy. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Parker, in view of Singleton, and further in view of Ward (US 5456241 A), hereinafter Ward.

Regarding claim 22, Parker, as modified by Singleton, discloses the method of claim 18, wherein the pulsed power source is operable to output nanosecond electrical pulses (“a nanosecond pulse generator and a nanosecond controlled ignition cable are provided to cooperate with traditional spark plugs to create fast rise, ultra-short, high energy pulses” paragraph [0018] of Singleton).

Parker, as modified by Singleton, does not disclose wherein the pulsed power source is operable to output electrical pulses at a duty cycle of between 1% and 50%.

However, Ward teaches wherein the pulsed power source is operable to output electrical pulses at a duty cycle of between 1% and 50% (“typically 20% duty cycle, or 20% gate-time to total time between ignition firings” column 8, line 39).

In view of Ward’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the pulsed power source is operable to output electrical pulses at a duty cycle of between 1% and 50% as is taught in Ward, in the method as presently modified.
One would have been motivated to include wherein the pulsed power source is operable to output electrical pulses at a duty cycle of between 1% and 50% because lower duty cycle equates to lower on time which equates to lower energy expenditure and prolonged life.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Parker, in view of Singleton, and further in view of Pawlak (US 20150219063 A1), hereinafter Pawlak.

Regarding claim 23, Parker, as modified by Singleton, discloses the method of claim 18. 

Parker, as modified by Singleton, does not disclose wherein the pulsed power source is operable to output pulses at a rate of 10 kilohertz to 100 kilohertz. 

However, Pawlak teaches wherein the pulsed power source is operable to output pulses at a rate of 10 kilohertz to 100 kilohertz (“the electrical energy for maintaining the ignition spark is provided from the energy source (5) via a controlled pulse sequence, in particular in the kilo-hertz range, preferably between 10 kHz and 100 kHz” paragraph [0067]). 

	Parker, as modified by Singleton, does not teach the claimed pulse frequency. Pawlak teaches the claimed pulse frequency. The substitution of one known frequency for another would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of frequency would have yielded predictable results, namely, ignition (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). It is also noted that this range covers an entire order of magnitude and therefore does not seem likely have a profound impact on operation.

Allowable Subject Matter
Claims 15 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hapgood (US 3975137 A) 

    PNG
    media_image5.png
    823
    568
    media_image5.png
    Greyscale

Clarke (US 5000159 A) 

    PNG
    media_image6.png
    426
    809
    media_image6.png
    Greyscale

Walbridge (US 3384439 A) “These pulses are of peak magnitudes on the order of 20,000 volts or more, and electrodes 29 and 31 are spaced correspondingly far apart” column 3, line 50

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799